19-1819
    Coello Farfan v. Barr
                                                                                 BIA
                                                                          Straus, IJ
                                                                        A074 913 373
                      UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

          At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    4th day of December, two thousand twenty.

    PRESENT:
              JOHN M. WALKER, JR.,
              ROBERT A. KATZMANN,
              RICHARD C. WESLEY,
                   Circuit Judges.
    _____________________________________

    MIGUEL ANGEL COELLO FARFAN,
    AKA MIGUEL COELLO,

                 Petitioner,

                 v.                                              19-1819

    WILLIAM P. BARR, UNITED STATES
    ATTORNEY GENERAL,

              Respondent.
    _____________________________________

    FOR PETITIONER:                   GLENN L. FORMICA, ESQ., FORMICA, P.C.,
                                      New Haven, CT.

    FOR RESPONDENT:                   COLIN J. TUCKER, Trial Attorney (Leslie
                                      McKay, Senior Litigation Counsel, on
                                      the brief) for Jeffrey Bossert
                                      Clark, Acting Assistant Attorney
                                      General, Office of Immigration
                                      Litigation, United States Department
                                   of Justice, Civil Division,
                                   Washington, DC.

     UPON DUE CONSIDERATION of this petition for review of a Board

of Immigration Appeals (“BIA”) decision, IT IS HEREBY ORDERED,

ADJUDGED, AND DECREED that the petition for review is DENIED.

     Petitioner Miguel Angel Coello Farfan, a native and citizen

of Peru, seeks review of decision of the BIA affirming a decision

of an Immigration Judge (“IJ”) denying adjustment of status and

ordering him removed. In re Miguel Angel Coello Farfan, No. A 074

913 373 (B.I.A. June 3, 2019), aff’g No. A 074 913 373 (Immig. Ct.

Hartford Jan. 26, 2018). We assume the parties’ familiarity with

the underlying facts and procedural history.

     Adjustment     to    lawful     permanent       resident    status     is   a

discretionary form of relief available to a non-citizen who is

eligible to receive an immigrant visa, is admissible to the United

States   for    permanent    residence,      and     has   an   immigrant    visa

immediately    available     at    the   time   of    filing    the   adjustment

application. 8 U.S.C. § 1255(a). When evaluating a request for

such an adjustment, the agency engages in a “two-step process,”

first determining eligibility and then deciding whether the relief

is warranted as a matter of discretion. Rodriguez v. Gonzales, 451
F.3d 60, 62 (2d Cir. 2006). Our jurisdiction to review the agency’s

discretionary    denial     of    adjustment    of    status    is    limited    to

colorable constitutional claims and questions of law, which we




                                         2
review de novo. See 8 U.S.C. § 1252(a)(2)(B)(i) & (D); see Pierre

v. Holder, 588 F.3d 767, 772 (2d Cir. 2009).

     Petitioner raises two questions of law. See Argueta v. Holder,

617 F.3d 109, 113 (2d Cir. 2010) (noting that consideration of an

improper factor would raise a question of law). First, he contends

that the agency erred in considering, as a factor relevant to its

exercise of discretion, his conviction for a crime that is not an

enumerated     inadmissibility     ground     in   8   U.S.C.   § 1182(a)(2).

Second, Petitioner contends that the IJ erred in considering the

facts underlying his conviction because it was later vacated by a

state appeals court. Both arguments lack merit.

     The IJ found Petitioner admissible and statutorily eligible

for adjustment of status but denied that relief as a matter of

discretion, after considering his criminal convictions and past

immigration    fraud.    Petitioner’s     argument      that    an    IJ    cannot

consider a conviction as part of the exercise of discretion unless

it is an enumerated crime under in § 1182(a)(2) is inconsistent

with our case law and the language of the statute.

     Admissibility is a distinct inquiry from whether an alien

merits    adjustment:   section     1255(a)    states    that    the       Attorney

General “may” grant adjustment “in his discretion,” once a non-

citizen meets certain requirements, including being admissible. We

have held that the agency may consider an applicant’s criminal

history   in   this   type   of   discretionary     inquiry.    See    Noble    v.

Keisler, 505 F.3d 73,78–80 (2d Cir. 2007); Wallace v. Gonzalez,

                                      3
463 F.3d 135, 138–40 (2d Cir. 2006). Nor is there any statutory

bar to such considerations at the discretionary step. See, e.g.,

8 U.S.C. § 1255(h)(2).

     The IJ’s discretion is broad, but the statute does not give

the IJ unfettered power. The IJ must, for example, consider the

relevant evidence and balance the negative factors against those

that weigh in favor of a discretionary adjustment; the agency would

commit an error of law were it to “totally overlook[]” an important

fact.   Mendez   v.   Holder,   566 F.3d 316,   323   (2d   Cir.   2009).

Accordingly, the IJ properly considered Petitioner’s conviction in

its discretionary analysis, even though the crime would not itself

have rendered him inadmissible.

     Moreover, Petitioner mischaracterizes the IJ’s analysis in

arguing that the IJ improperly considered the conduct underlying

his vacated conviction. The IJ acknowledged the vacatur of the

original   conviction    but    nevertheless    considered      it   relevant

because Petitioner subsequently pled guilty to a lesser charge

that was based on the same conduct. Indeed, the IJ appears to have

relied on the petitioner’s statements as to this conduct in his

plea colloquy. We find no error in such reliance. See Wallace, 463
F.3d at 139.

     The petition for review is therefore DENIED.

                                   FOR THE COURT:
                                   Catherine O’Hagan Wolfe, Clerk




                                      4